Case 1:15-cv-07433-LAP Document 987 Filed 09/18/19 Page 1of5

© Haddon, Morgan and Foreman, P.c
Jefirey Pagliuca

HADODON

ot Steen eats 150 East 10th Avenue
elias Denver, Colorado 80203
PH 303.831.7364 Fx 303.832.2628

www.hmflaw.com

jpaglisca@hmflaw.com

September 18, 2019

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Giuffre v. Ghislaine Maxwell, No. 15 Civ. 7433 (LAP)
Dear Judge Preska:

Defendant Ghislaine Maxwell, through counsel, submits in accordance
with the Court’s direction at the hearing on September 4, 2019, proposed

categories for all the sealed materials.

The purpose of creating categories for the hundreds of sealed court
filings is to identify categories of filings that the original parties, i.e., plaintiff
Giuffre and defendant Maxwell, might agree fall into essentially two
categories: (1) non-judicial documents and therefore not subject to sealing,
(2) judicial documents that are afforded a presumption of access that ranges
from a minimal presumption to a heavy presumption and that, regardless of the
weight of the presumption, can be rebutted by countervailing interests. As the
Court noted at the hearing, to the extent the original parties can agree that one
or more categories of documents are non-judicial documents, they are not
subject to any presumption of access and they may remain sealed— without
the need to involve non-parties whose interests might be implicated by their

unsealing.
Case 1:15-cv-07433-LAP Document 987 Filed 09/18/19 Page 2 of 5

The Honorable Loretta A. Preska
September 18, 2019
Page 2

Plaintiff's counsel notified us that plaintiffs position is that all sealed
filings are judicial documents and all of them should be unsealed and made
available to the public. This position fundamentally undermines the utility of
plaintiff's participation in this attempt to categorize sealed filings to help the
parties find agreement on whether there are certain categories of filings that are
non-judicial documents. In short, if plaintiff believes all sealed filings are
judicial documents that must be unsealed, then categorization of the documents
is irrelevant to her. It is, however, relevant to the defense, since we will be
required to submit briefs on each category of documents we believe should

remain sealed.

Since September 4 counsel for the original parties conferred at length
and on a number of occasions. There is agreement on all but three categories.

The parties request that the Court resolve the disagreement.

The parties have narrowed the categories to a total of eleven possible
categories (the parties agree on seven categories; we believe there properly are
eight; plaintiff believes there should be ten). The shaded categories identify for

the Court the categories on which there is disagreement:

 

—_

Motions to Compel and Related Motions for Protective Orders and Court
Orders

Motions in Limine re Admissibility of Evidence and Related Orders (
Motions in Limine re Expert Testimony and Related Orders

Trial Deposition Designations and Counter-Designations

Objections to Trial Deposition Designations and Counter-Designations
Filings related to Third-Party Intervenors and Related Orders

Filings related to Third-Party — Other — and Related Orders

Case Management Filings and Related Orders

Adverse Inference/Sanction Motions/ Motions to Strike or Exclude Evidence
Trial Motions and Trial Submission

Motions re Depositions

 

 

 

 

 

 

 

 

 

 

me OOO; A | BPW hy

e|o

 

 

 

 
Case 1:15-cv-07433-LAP Document 987 Filed 09/18/19 Page 3 of 5
The Honorable Loretta A. Preska
September 18, 2019
Page 3

Categories 4 and 5. As we noted at the September 4 hearing, the parties

took many depositions of witnesses outside the state of New York. Before the
scheduled May 2017 trial, in accordance with Federal Rule of Civil Procedure
32(b) and the Court’s Case Management and Pretrial Scheduling Order
(Doc.455), the parties designated and served portions of many depositions that
they believed they might introduce at trial. In response, each party filed
counter-designations and objections to the opposing party’s designations.
These designations and counter designations consist of charts with hundreds of
start and end times related to the depositions of numerous out-of-state
witnesses. However, although no actual testimony was attached, Plaintiff
seems to be contending that the mere designation of start and end times of
deposition testimony, obtained pursuant to a protective order, allows for the

release of the confidential testimony as a judicial document.

On April 5, 2017, the parties appeared for a hearing to discuss the
objections to the various deposition designations. Plaintiffs counsel attended
the hearing with what appeared to be more than a dozen boxes of material,
presumably all of the deposition transcripts. None of the material was
inspected by counsel for Ms. Maxwell. The Court did not hold any hearing on
the objections to the various designations and counter designations and counsel
for Ms. Maxwell do not know, or recall, what happened to the many boxes
with unknown content which we presume to be deposition transcripts. If entire
unread deposition transcripts remain somewhere within the United States
District Court for the Southern District of New York a determination of what
to do with the material is necessary. The case was settled and dismissed with
prejudice before any ruling was issued. The parties do not know whether Judge
Sweet ever reviewed any of the deposition designations, counter-designations,

or objections.
Case 1:15-cv-07433-LAP Document 987 Filed 09/18/19 Page 4 of 5
The Honorable Loretta A. Preska
September 18, 2019
Page 4

The parties’ positions are as follows on Categories 4 and 5. Ms.

Giuffre’s counsel argues that Categories 4 and 5 should be combined. We
disagree. Deposition designations and counter-designations are a category of
documents that constitute non-judicial documents, as we intend to argue in a
brief. Such excerpts from depositions serve the sole and limited purpose of
giving notice to the opposing party of the portions of a witness’s deposition
that party may use at trial. Having received that notice a party may choose to
object or to designate additional deposition testimony from that witness. These
designations and counter-designations—what we propose should be Category
4—are not “relevant to the performance of the judicial function” and are not
“useful in the judicial process,” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir.
2019) (internal quotations omitted). Indeed, the Court plays no role. The
Category 5 documents are different. These are objections lodged pursuant to
Rule 32(b) to the admissibility of particular designations and counter-
designations. Such objections do call upon the Court for a judicial decision.
There are arguments why the presumption of access to the parties’ objections
might be entitled to very little weight, e.g., the Court never considered them,
but such arguments do not bear on the categorization exercise the parties are

engaging in here.

We submit that when at least one party can identify an entire category of
filings that at least arguably are non-judicial documents, the Court should
permit that category. It makes the briefing more efficient—the party urging
continued sealing can present a set of arguments that are narrowly tailored to
the entire category of documents. Notably, since plaintiff takes the position
that all the sealed filings are judicial documents, she has no use for categories

at all.
Case 1:15-cv-07433-LAP Document 987 Filed 09/18/19 Page 5 of 5

The Honorable Loretta A. Preska
September 18, 2019
Page 5

Category 10. Plaintiff has proposed a category for “Trial Motions and
Trial Submission.” There was no trial; so there were no “trial motions” or “trial
submissions” per se. Insofar as plaintiff has identified the contents of this
category, the category appears to only include the Joint Pretrial Order and
motion practice with regard to one of plaintiff's witnesses. We submit the
category is unnecessary since such filings would be included in Category 8,
which captures all case management-type filings or Category 7, filings related

to third parties.

Category 11. Plaintiff has proposed a category of “Motions re
Depositions,” which would include, for example, motions to compel a party or
witness to appear for a deposition. There are few such motions. The category is
unnecessary. Such motions would be included in Categories 1, 2, 5, 6 and/or 7,
which captures, e.g., all motions to compel and all motions relating to the

admissibility of portions of depositions.

Sincerely,

 

Jeffrey Pagliuca

C: Counsel of Record (via ECF)
